By JUDGE A. CHRISTIAN COMPTON
Attached you will find a copy of the order entered today sustaining the defendants' pleas in abatement in this case.
This is the second suit brought by the plaintiff against the same defendants based on the same cause of action, a prior action having been instituted and now pending in the Circuit Court of Amherst County. "Two courts, at one and the same time, cannot entertain suits over the same subject matter and adjudicate the rights of the same persons thereto contrary to the rule that there must not be a double investigation of the same matter." Griffin v. Birkhead, 84 Va. 612, 616 (1888). See also 1 M.J. Abatement, Survival and Revival, Section 4, p. 7. Cf. N. & W. RR. Co. v. Nunnally's Admr., 88 Va. 546, 549 (1892).
Since this holding disposes of the case here, it is not necessary to rule upon the other points made by the defendants Lee and Jones.